DETAILED ACTION

In response to the Request for Reconsideration filed July 2, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 4 and 6 are allowable over the Prior Art of Record because it fails to teach or suggest a construction laser, comprising a base, the base including a flat bottom surface configured to be disposed on a work surface; and a pin, the pin secured to the base and being pivotable about an axis relative to the base; wherein the pin is translatable relative to the base in combination with the remaining limitations of the claims.





Claims 7 – 9 are allowable over the Prior Art of Record because it fails to teach or suggest a construction laser, comprising a base, including a flat bottom surface configured to be disposed on a work surface; and a pin, the pin secured to the base and being pivotable about an axis relative to the base; wherein the pin is also translatable relative to the base in combination with the remaining limitations of the claims.

Claims 10 and 14 are allowable over the Prior Art of Record because it fails to teach or suggest a construction laser, comprising a base, the base including a bottom surface configured to be disposed on a work surface; and a pair of pins, the pins secured to the base and being pivotable about an axis relative to the base; wherein the pins are pivotable from a secured position to an actuatable position; wherein in the actuatable position, the pins are translatable relative to the base into the work surface in combination with the remaining limitations of the claims.

Claims 15 – 16 are allowable over the Prior Art of Record because it fails to teach or suggest a construction laser, comprising a base, the base including a bottom surface configured to be disposed on a work surface; and a pair of pins, the pins secured to the base and being pivotable about an axis relative to the base; wherein the pins are pivotable from a secured position to an actuatable position; wherein in the actuatable position, the pins are translatable relative to the base into the work surface in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate to the laser level technology but does not disclose the combination as claimed: Levine (US 7,278,218); Wu (US 7,055,252).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
July 7, 2021




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861